Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application  filled on 12/22/2020. Claims 1 - 8 are currently pending and claims 1 and 5 are the independent claims.
Drawings
The drawings filed on 12/22/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. 
Fig. 2 has the same label from S203 to S205. (“uploading an ISO and mounting the ISO file” is repeated 3 times.)

Specification
¶[0017] mentioned “ The BMC 32 transmits …” The description does not match the drawing which is “BMC 43” transmitting the boost host from the remote media.

Claim Objections
Claim 1, 6, 7 and 8 are objected to because of the following informality: “… a enable…” For the purpose of examination, the examination would consider the limitation to be:
In claim 1, “transmitting a enable remote media and setting an automatic configuration file to a BMC” to be “transmitting an enable…”

Claims 6-8 are system should depend on the system claim 5.  Thus, all claims 6-8 are considered as depending on claim 5 directly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (hereinafter Tung) Publication No US2018/0173516 in view of Smitthimedhin (hereinafter Smitthimedhin) Publication No US2019/0205109 in view of El-Haj-Mahmoud et al. (hereinafter El-Haj-Mahmoud) Publication No US2018/0136946 in view of Santharam et al.(hereinafter Santharam) Patent No US10572242.

In reference to claim 1, Tung teaches an automatic installation method, suitable for baseboard management controller (BMC), comprising:
“setting an automatic configuration file to a BMC”(Tung in ¶ [0021] teaches that: Various examples of the present disclosure provide systems and methods for enabling a central management system to download operating system (OS) image files from vendors and then automatically download and deploy firmware update(s) of components of a server system.” Examiner  identifies firmware update(s) as configuration file a BMC as being part of the components of the server system as mentioned in ¶[0023]);

“mounting a share folder from a first server to the BMC” ”(Tung in ¶ [0011] teaches that: “According to some configurations, a controller of the server system is a baseboard management controller (BMC). A storage device on the server system can be configured to be accessed by the controller and a central processing unit (CPU) on the server system.” And, ¶ [0024] teaches: The CMS 104 can download OS image files from vendors via the network 101 and mount downloaded OS files to a server system of the data center 100A via the VM A. The CMS 104 can further generate a universal serial bus (USB) read/write image containing a firmware image for VM B use, mount the USB read/write image to a VM B, and send a command to a corresponding BMC (e.g., BMC 102-1 and BMC 103-1) to set a boot disk of the server system via the VM A. The CMS 104 can further enable an update service. The update service can determine whether a firmware update is available from the vendors and automatically download the firmware update to mount to the VM B.” Examiner identifies that after the file is downloaded, it is mounted on BMC via a virtual media (VM)  and saved on a storage device on the server  which is identified as the share folder. In addition, the share folder can be accessed by the controller(BMC));

“uploading an ISO file from the BMC to the first server” (Tung in ¶ [0024] teaches that: “The CMS 104 can download OS image files from vendors via the network 101 and mount downloaded OS files to a server system of the data center 100A via the VM A. The CMS 104 can further generate a universal serial bus (USB) read/write image containing a firmware image for VM B use, mount the USB read/write image to a VM B, and send a command to a corresponding BMC (e.g., BMC 102-1 and BMC 103-1) to set a boot disk of the server system via the VM A. The CMS 104 can further enable an update service. The update service can determine whether a firmware update is available from the vendors and automatically download the firmware update to mount to the VM B..” Examiner identifies that the OS image file is mounted to a server system. The BMC is a component of the server system. Thus, the OS image can be mounted on the BMC)

Tung does not explicitly disclose:
				“copying the auto installation configuration file to the share folder”
“and repacking the auto installation configuration file into the ISO file to generate a repacked ISO file”
“transmitting the repacked ISO file to the first server”
“and mounting the ISO file into the share folder”
“and mounting the ISO file into the share folder”

			However, Smitthimedhin discloses:
“copying the auto installation configuration file to the share folder”(Smitthimedhin in ¶ [0054] teaches that: “The parameter updating unit 135 acquires a parameter file and updates installation parameters of the installation pack of the OS stored in the storage 111 of the server computer 101 in accordance with the acquired parameter file. The parameter file includes necessary setting information such as basic information and network information in the installation of the OS. The parameter file is a text file in which setting information was edited beforehand. For example, the parameter file is created by a user and stored in not-shown memory device in the BMC 102. Alternatively, the parameter file may be registered in the cloud 106 or may be stored in the storage 111 beforehand” Examiner identifies that the parameter file is store in the cloud. Clouds have storage that are used as share folder.);

“repacking the auto installation configuration file into the ISO file to generate a repacked ISO file”( Smitthimedhin in ¶ [0066] teaches that: “The parameter updating unit 135 acquires the parameter file (Step S5). The parameter updating unit 135 acquires, at Step S5, the parameter file, for example, from the location designated at Step S1. The parameter updating unit 135 may acquire the parameter file directly from the user PC 105 at Step S1. The parameter updating unit 135 updates environment dependent parameters in the OS image stored in the storage 111 using the acquired parameter file (Step S6). The parameter updating unit 135 accesses the storage 111 via the storage control unit 132 at Step S6. The parameter updating unit 135 updates environment dependent parameters among the parameters included in the OS image in order to adapt the individual environment.” Examiner interprets that the parameter updating and adapting to the individual environment is reloading of the ISO file.);

“transmitting the repacked ISO file to the first server” (Smitthimedhin in ¶ [00067] teaches that: “The power supply control unit 131 causes the server computer 101 to reboot, after the parameters are updated (Step S7). The server computer 101 reboots using the OS image stored in the storage 111, which is a boot drive, and installs the OS in accordance with the OS image and contents of the updated installation parameters (Step S8). At this time, the control right of the storage 111 is owned by the SATA/IDE controller 117 of the server computer 101.” Examiner identifies that after rebooting using the stored OS image, the OS image is stored back on the server computer);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copying the auto installation configuration file to the share folder, repacking the auto installation configuration file into the ISO file to generate a repacked ISO file and transmitting the repacked ISO file to the first server, as conceptually taught by Smitthimedhin, into that of Tung because these modifications allow for a more efficient, fast and automatic installation using the server system instead of having the OS file on the computer that will require more memory and slow down the installation.

Tung in view of Smitthimedhin does not explicitly disclose:
“and mounting the ISO file into the share folder”
				However, El-Haj-Mahmoud discloses:
“and mounting the ISO file into the share folder”(El-Haj-Mahmoud in ¶ [0012] teaches that ”a network administrator may copy to an ISO server the ISO of a specific operating system for deployment among any number of computing devices communicatively coupled over the network with the ISO server. This allows for a single boot target for all computing devices. In this case, no HTTP and PXE script configuration is done. Instead, the entire ISO is downloaded and mounted to the computing device for a relatively quick booting process. Consequently, a network administrator, using a management computing device, may access any number of computing devices across a network and use a single location from which all of the connected computing devices may have a copy of an ISO uploaded and mounted to each computing device for relatively easy deployment. Examiner identifies that the single location on the management computing device is a share folder on the network which can be used to upload the OS image file on other computers in the network.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add mounting the ISO file into the share folder, as conceptually taught by El-Haj-Mahmoud into that of Tung because these modifications allow for "to decrease the streaming traffic flow" as further mentioned by El-Haj-Mahmoud in ¶ [0012] and allow administrator to have quick access to share folder on the network.

Tung in view of Smitthimedhin and El-Haj-Mahmoud does not explicitly disclose:
“transmitting a enable remote media”
However, Santharam discloses:
“transmitting a enable remote media” (Santharam in Col4, line 4-10 teaches that:  “As in the embodiments described above, the request for the firmware update instruction can be transmitted from the firmware driver to the BMC using OEMI IPMI commands containing REST HTTP requests. As also in the embodiments described above, the request for the firmware update instruction can be expressed using a JSON format based on OData.” Examiner identifies a program (firmware update instruction) is transmitted remotely using OEMI IPMI to the BMC.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copying the auto installation configuration file to the share folder, repacking the auto installation configuration file into the ISO file to generate a repacked ISO file and transmitting the repacked ISO file to the first server, as conceptually taught by Santharam into that of Tung because these modifications will alleviate system administrator workload and improve their ability to update the system from their administrative console efficiently. 

In reference to claim 2. Tung, Smitthimedhin, El-Haj-Mahmoud, and Santharam teach a method of claim 1 (as mentioned above)
	Tung further discloses:
“transmitting a boot host command from the enable remote media”(“Tung in ¶ [0006] teaches that: [0006] In accordance with one aspect of the present disclosure, a computer-implemented method for automatically updating firmware of components of a server system, comprises: mounting an OS image file to the server system via a virtual media (VM) A; automatically generating a universal serial bus (USB) read/write image containing a firmware image for VM B use; mounting the USB read/write image to a VM B; sending a command to a controller of the server system to set a boot disk via the VM A; rebooting the server system; and enabling an update service to automatically mount an updated firmware image to the VM B.” Examiner identifies that a boot command is sent to the BMC of the server that will reboot the server and enable the VM B which is identified as the remote media.)
	
In reference to claim 3. Tung, Smitthimedhin, El-Haj-Mahmoud, and Santharam teach a method of claim 1 (as mentioned above)
	Tung further discloses:

“logging into the BMC from an input interface, wherein the input interface is website user interface (UI) or an intelligent platform management interface (IPMI).” (Tung in ¶ [0006] teaches that: “Additionally, even though the present disclosure uses an intelligent platform management interface (IPMI) as an example approach to communicate a command from a central management system to a specific controller of a server system, the present disclosure is applicable to other protocols that can handle the data transmission described herein. The IPMI is used to logging into a specific controller (BMC are defined by Tung as controller))”

In reference to claim 4 Tung, Smitthimedhin, El-Haj-Mahmoud, and Santharam teach a method of claim 1 (as mentioned above)
	Tung further discloses:
 “wherein the first server is a network file system (NFS) server” (Tung in ¶ [0022], describes the network file system where the CMS communicate with servers using virtual media through the network or using a local area network. The CMs is responsible of downloading the OS image files from the vendors and deploy it the network. Furthermore, in Fig1. , the system 100A is descriptive of the NFS)

In reference to claim 5. This claim is a system claim which has similar limitation as cite in claim1.


In reference to claim 6. Tung teaches a method of claim 1 (as mentioned above)
“a second server, receiving a boot host command from the enable remote media.” (Tung is Fig 1A, ¶ [0024] and Claim 4 describes a second command  that is sent to the BMC via the virtual media B(VM B) and enable the controller to find the OS image file).

In reference to claim 7. This claim is a system claim which has similar limitation as cite in claim 3 above. Thus, it should be rejected under the same rationale as cited in the rejection of claim 3 above.

In reference to claim 8. This claim is a system claim which has similar limitation as cite in claim 4 above. Thus, it should be rejected under the same rationale as cited in the rejection of claim 4 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKPOKLI KOKOU AYITE FOLI SOSRO whose telephone number is (571)272-5244. The examiner can normally be reached 0730 - 1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K.F./Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193